Exhibit 10.7

 

Thunder Bridge Acquisition II Ltd.

9912 Georgetown Pike Suite D203

Great Falls, Virginia 22066

 

August 8, 2019

 

Ladies and Gentlemen:

 

The parties hereto hereby enter into this side letter agreement (this
“Agreement”), by and between Thunder Bridge Acquisition II Ltd. (the “Company”)
and Monroe Capital LLC (the “Subscriber”). For good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Subscriber and
the Company hereby agree as follows:

 

1. The Company hereby grants the Subscriber a right of first refusal (“ROFR”)
with respect to fifty-one percent of any issuances of senior debt, second lien
debt, last out senior and junior lien debt or holdco unsecured debt, including
each tranche thereof (collectively, “Debt”), directly or indirectly, by the
Company or any of its subsidiaries (including by way of assumption), in
connection with the Company’s initial business combination (the “Business
Combination” as described in the registration statement relating to the
Company’s initial public offering (the “IPO”)) and the right to be lead agent
and arranger with respect to such Debt. The Company shall notify the Subscriber
of the principal terms of any proposed issuance of Debt in connection with the
Business Combination and provide the Subscriber with a draft merger agreement or
analogous acquisition agreement containing all material terms of the Business
Combination (the “Acquisition Agreement”). Such notice shall contain an offer to
allow the Subscriber or, at the Subscriber’s option, one or more of its
affiliates, to make at least fifty-one percent of such loan or purchase at least
fifty-one percent of such Debt securities and to act as lead agent and arranger.
The Company shall provide reasonable access to due diligence information to
facilitate the Subscriber’s decision as to whether or not to exercise the ROFR,
subject to entering into a customary confidentiality agreement. If the
Subscriber chooses to accept, the Subscriber shall have ten days from the date
of such notice to provide a commitment letter accepting such right of first
refusal; provided, however, that if there has been a material change to the
economic terms of the Acquisition Agreement that would reasonably be expected to
affect a lender’s underwriting decision, then the ten day period shall be
extended such that there shall be at least three additional business days from
the date that the Subscriber is notified of such material change. In the event
the Subscriber does not elect to make a loan or purchase such Debt securities
within such ten days (as the same may be extended), the Company or such
subsidiary shall be free to make such loan or sell such Debt securities on the
terms contained in such notice.

 

2. Notwithstanding anything to the contrary in this Agreement, the Company shall
not, and shall cause its affiliates not to, publicly identify the Subscriber or
any of its affiliates by name or identifiable description, or include the name
or identifiable description of the Subscriber or any of its affiliates in any
press release, filing with the U.S. Securities and Exchange Commission or any
regulatory agency or trading market, or any other public disclosure without the
prior written consent of the Subscriber, both as to the name of the Subscriber
and as to any disclosure relating to the Subscriber.

 



 

 

 

3. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF
LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER STATE.

 

4. This Agreement may be executed in one or more counterparts (including by
facsimile or electronic mail or in .pdf) and by different parties in separate
counterparts, with the same effect as if all parties hereto had signed the same
document. All counterparts so executed and delivered shall be construed together
and shall constitute one and the same agreement.

 

5. This Agreement may not be modified, waived or terminated except by an
instrument in writing, signed by the party against whom enforcement of such
modification, waiver or termination is sought.

 

6. This Agreement constitutes the entire agreement, and supersedes all other
prior agreements, understandings, representations and warranties, both written
and oral, among the parties, with respect to the subject matter hereof. This
Agreement shall not confer any rights or remedies upon any person other than the
parties hereto, and their respective successor and assigns.

 

7. This Agreement shall be binding upon, and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns, and the agreements and acknowledgments
contained herein shall be deemed to be made by, and be binding upon, such heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

 

8. If any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby and shall continue in full force and effect.

 

9. The Subscriber hereby waives any and all right, title, interest or claim of
any kind (“Claim”) in or to any distribution of or from the trust account (the
“Trust Account”) to be established by the Company in which substantially all of
the proceeds of the IPO (including the deferred underwriters discounts and
commissions) and of the sale of the private placement warrants by the Company
are to be deposited, as described in greater detail in the registration
statement related to the IPO, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever. This Section 9 shall not apply to any Claims the
Subscriber may have with respect to its ownership of the Company’s public
securities or the right to receive the return of escrowed funds deposited into
the Trust Account prior to the IPO.

 

If the foregoing is in accordance with your understanding, please sign and
return to us one counterpart hereof, and upon the acceptance hereof by the
Subscriber and the Company, this Agreement and such acceptance hereof shall
constitute a binding agreement between the parties hereto.

 

[Signature page follows]

 

2

 

 

  Very truly yours,       THUNDER BRIDGE ACQUISITION II LTD.         By: /s/
Gary A. Simanson   Name: Gary A. Simanson   Title: Chief Executive Officer

 

Accepted as of the date hereof:       MONROE CAPITAL LLC         By: /s/
Theodore L. Koenig   Name: Theodore L. Koenig   Title: President and Chief
Executive Officer  

 

[Signature Page to Side Letter]

 

 

3

 

